DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 01/15/2020. Claims 1-10 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over JP H07128398 A (hereinafter D1) and further in view of EP 0685793 A2 (hereinafter D2).
Claim 1:  D1 teaches a method for a boundary scan inspection and a functional circuit test of a motherboard, applicable to a machine, and comprising: connecting a boundary scan inspection (BSI) fixture, a functional circuit test fixture, a hard drive to the motherboard (e.g. fig. 1-3), and; performing the boundary scan inspection on the motherboard based on the BSI fixture (fig. 2- claim 1); and using a function test system installed in the hard drive, to perform the functional circuit test on the motherboard based on the functional circuit test fixture (e.g. step 61, fig. 6 – Claim 1). Not explicitly taught by D1 is using a host to initiate the boundary scan inspection. However, such a technique was known in the art, before the effective filing date of the claimed invention, as disclosed by D2 (e.g. see fig. 49). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to implement the teaching of D1 with the one taught by D2 in order to initiate the test externally. It has been held that where a claimed improvement on a device or apparatus is no more than "the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  

As per claim 6, the claimed features are rejected similarly to claim 1 above.

Claims 2, 5, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D1 and D2 as applied to claim 1 above, and further in view of CN 203673397 (hereinafter D3).
Claim 2: D1 and D2 teach the method according to claim 1, but fail to teach that the motherboard comprises a central processing unit (CPU) and a platform controller hub (PCH), and a peripheral component interconnect express (PCIE) BSI fixture for the motherboard is connected to the CPU, a USB BSI fixture is connected to the PCH, an SATA BSI fixture is connected to the PCH, a DIMM BSI fixture is connected to the CPU, and the host computer performs a PCIE boundary scan inspection, a USB boundary scan inspection, an SATA boundary scan inspection, and a DIMM boundary scan inspection on the motherboard based on the PCIE BSI fixture for the motherboard, the USB BSI fixture, the SATA BSI fixture, and the DIMM BSI fixture, respectively. However, such a circuit configuration was known in the art, before the effective filing date of the claimed invention, as disclosed by D3 (e.g. [0018]-[0019]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of D1 and D2 to any circuit configuration, including the one disclosed by D3, since such a motivation would have involved "the simple substitution of one known element for another. Moreover, it is known in the art that boundary scan involves testing or checking interconnects devices.  Thus, the interconnections of the motherboard disclosed by D3 would have been testing by the boundary scan of D1 and D2. It has been held that where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another" the claim is unpatentable under 35 U.S.C. 103(a).

As per claim 7, the claimed features are rejected similarly to claim 2 above.


As per claim 10, the claimed features are rejected similarly to claim 5 above.

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D1, D2 and D3 as applied to claim 2 above, and further in view of Ji et al (US2009/0222609).Claim 3. D1, D2 and D3 teach the method according to claim 2, but fail to teach connecting a PCIE riser to the CPU, wherein the PCIE riser is configured to connect the PCIE BSI fixture for the motherboard which needs to be transferred; and using the host computer to perform the PCIE boundary scan inspection on the motherboard based on the PCIE BSI fixture for the motherboard which needs to be transferred. However, such a circuit configuration was known in the art, before the effective filing date of the claimed invention, as disclosed by Ji et al (e.g. [0050]). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to connect any type of interconnect devices to the circuit of D1, D2 and D3, since such a modification would have been within the general knowledge of an artisan in the art and would not have changed the inventive concept of D1, D2 and D3.

As per claim 8, the claimed features are rejected similarly to claim 3 above.


s 4  and 9 are rejected under 35 U.S.C. 103 as being unpatentable over D1, D2 and D3 as applied to claim 2 above, and further in view of CN 207488442U (hereinafter D4).Claim 4: D1, D2 and D3 teach the method according to claim 2, but fail to teach that the PCH is connected to an LED function test fixture, a battery function test fixture, and a display interface function test fixture through a USB interface, and the function test system installed in the hard drive performs an LED the function test, a battery function test, and a display interface function test on the motherboard based on the LED function test fixture, the battery function test fixture, and the display interface function test fixture, respectively.  However, such a circuit configuration was known in the art, before the effective filing date of the claimed invention, as disclosed by Ji et al (e.g. figs. 1-4). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teaching of D1, D2 and D3 to any circuit configuration, including the one disclosed by D4, since such a motivation would have involved "the simple substitution of one known element for another. It has been held that where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another" the claim is unpatentable under 35 U.S.C. 103(a).

As per claim 9, the claimed features are rejected similarly to claim 4 above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        2/25/2022